DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017204625, filed on October 23, 2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 10, 2020 and November 24, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	                                              Status of Claims

Claims 1, 3-5, 8, and 11-16 are pending. Claims 9 and 10 have been cancelled. Claims 1, 8, and 13-16 have been amended. Claims 1, 8, 13, 14, 15, and 16 are independent.  This Office action is in response to the “Amendments and Remarks” received on 8/26/2022.
Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 8/26/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1, 3, 5, and 8-16 under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims 1-3, 5, and 8-16 have been withdrawn.
Office note: Since applicant has cancelled Claims 9-10, all rejections and objections based thereon are considered moot.
Allowable Subject Matter
With respect to Claims 1, 3-5, 8, and 11-16: Claims 1, 8, 13, 14, 15, and 16 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 8, 13, 14, 15 and 16 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “wherein: the remote processor starts a remote operation of the industrial vehicle using the remote operation terminal based on a state where a first start operation and a second start operation are performed for the remote operation terminal, the forced stop condition is a condition that at least either a first continuous operation continued from the first start operation performed when the remote operation is started, or a second continuous operation continued from the second start operation performed when the remote operation is started, is no longer performed for the remote operation terminal, and wherein the remote operation terminal includes: a touch panel; a touch sensor that configured to detect an input operation to the touch panel; and a display configured to display an operation image on the touch panel, the operation image has a first area and a second area disposed at different positions, the first start operation is an input operation to an inside of the first area, the first continuous operation is an input operation made to the touch panel and continued from the input operation to the inside of the first area when the remote operation is started, the second start operation is an input operation made to an inside of the second area, and the second continuous operation is an input operation made to the touch panel and continued from the input operation to the inside of the second area when the remote operation is started”. 
The closest prior art of reference is Castaneda et al. (United States Patent Publication 20140195121). Castaneda-14 is also system and method for vehicle contol, however Casaneda does not specifically state a system with the limitations as cited above.
The closest prior art of reference is Castaneda et al. (United States Patent Publication 20170017392). Castaneda-17 is also system and method for vehicle contol, however Casaneda does not specifically state a system with the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 8, 13, 14, 15 and 16  contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669